[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 06-15214                 JANUARY 12, 2010
                          ________________________              JOHN LEY
                                                              ACTING CLERK
                      D. C. Docket No. 05-22617-CV-FAM


MASTEC, INC.,
a Florida corporation,
MASTEC NORTH AMERICA, INC.,
a Florida corporation,
d.b.a. C & S Directional Boring, Inc.,
d.b.a. Wilde Construction Company,

                                                            Plaintiffs-Appellants,

                                         versus

UNITED STATES FIRE INSURANCE COMPANY,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (January 12, 2010)
Before EDMONDSON and PRYOR, Circuit Judges, and CAMP,* District Judge.


PER CURIAM:

       Mastec, Inc. and Mastec North America, Inc. (collectively, “Mastec”) appeal

the district court’s grant of summary judgment in favor of United States Fire

Insurance Co. (“U.S. Fire”). Mastec filed a complaint for declaratory relief under

28 U.S.C. § 2201, seeking to establish that U.S. Fire wrongfully denied coverage

for pollution damages caused by a punctured gas pipeline. U.S. Fire denied

coverage under one of the policy’s two exclusions for pollution damages. Mastec

claims that an endorsement to the policy modifying one of the pollution exclusions

rendered the policy ambiguous because it is no longer possible to determine which

pollution exclusion applies in the given circumstances.

       This case is governed by Florida law. Insurance provisions susceptible to

more than one reasonable interpretation, one providing coverage and the other not,

are ambiguous and should be strictly construed against the insurer in favor of

coverage. Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000). But,




       *
       Honorable Jack T. Camp, United States District Judge for the Northern District of
Georgia, sitting by designation.


                                               2
Mastec has not proposed -- nor can we devise -- a reasonable interpretation of the

exclusions that would allow this Court to construe the contract in favor of

coverage. Accordingly, the decision of the district court is AFFIRMED.




                                          3